 1 MAYALL HURLEY P.C.
     Vladimir F. Kozina (SBN 95422)
 2 vkozina@mayallaw.com
     Vladimir J. Kozina (SBN 284645)
 3 vjkozina@mayallaw.com
 4 2453 Grand Canal Blvd
   Stockton, CA 95207
 5 Telephone: (209) 477-3833
   Facsimile:    (209)-477-4818
 6
     Attorneys for Defendants
 7 ST. MARY’S HIGH SCHOOL and JIM BRUSA
 8
     LE CLERC & LE CLERC LLP
 9   Oleg I. Albert, Esq. (SBN 251270)
     oleg@leclerclaw.com
10   155 Montgomery Street, Suite 1004
     San Francisco, CA 94014
11   Telephone: (415) 445-0900
12   Facsimile: (415) 445-9977

13 Attorneys for Plaintiffs
     RAYMOND NAYLOR and MARIA NAYLOR
14
15                               UNITED STATES DISTRICT COURT
16                              EASTERN DISTRICT OF CALIFORNIA
17 RAYMOND NAYLOR, an individual, and
18 MARIA NAYLOR, an individual
                                                      Case No. 2:19-cv-02106-WBS-EFB
19 Plaintiffs,
                                                      JOINT STIPULATION AND ORDER
20 v.                                                 FOR A DISMISSAL WITH PREJUDICE
21 ST. MARY’S HIGH SCHOOL, a California               Complaint Filed: August 27, 2019
                                                      Action Removed: October 18, 2019
22 Corporation; JIM BRUSA, an individual; and         Trial Date: August 10, 2021
     DOES 1-5, and 7-50, inclusive,
23
     Defendants.
24
25
26
27
28
                                                -1-
                                           JOINT STIPULATION AND ORDER FOR DISMISSAL WITH
                                                                                PREJUDICE
 1                                            STIPULATION

 2          The parties to this action, acting through counsel, and pursuant to Federal Rule of Civil

 3 Procedure 41(a)(1)(A)(ii) hereby stipulate, in consideration of a negotiated settlement executed by
 4 them, to the Dismissal With Prejudice of this action, including all claims and counterclaims stated
 5 herein against all parties, with each party to bear its own attorney's fees and costs.
 6          IT IS SO STIPULATED.

 7
 8          Dated: May 26, 2021                             LE CLERC & LE CLERC

 9
                                                            By_/s/Oleg Albert_____________
10                                                          Oleg I. Albert,
                                                            Attorneys for Plaintiffs
11
12
13          Dated: May 24, 2021                             MAYALL HURLEY, P.C.

14
                                                            By__/s/Vladimir J. Kozina______
15                                                          Vladimir J. Kozina,
16                                                          Attorneys for Defendants

17
18
            I hereby attest that I have on file all holographic signatures corresponding to any signatures
19 indicated by a conformed signature (/S/) within this e-filed document.
20
21          Dated: May 26, 2021                             LE CLERC & LE CLERC
22
23                                                          By_/s/Oleg Albert_____________
                                                            Oleg I. Albert,
24                                                          Attorneys for Plaintiffs

25
26
27
28
                                                      -1-
                                                  JOINT STIPULATION AND ORDER FOR DISMISSAL WITH
                                                                                       PREJUDICE
 1                                             ORDER

 2          The stipulation is approved. The entire action, including all claims and counterclaims

 3 stated herein against all parties, is hereby dismissed with prejudice. Each party to bear its own
 4 attorney's fees and costs.
 5          IT IS SO ORDERED.

 6 Dated: May 27, 2021
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -2-
                                               JOINT STIPULATION AND ORDER FOR DISMISSAL WITH
                                                                                    PREJUDICE
